 

~~”

Case 8:19-mc-00063-MSS-TGW Document1 Filed 06/03/19 Page 1 of 3 PagelD 1

 

U.S. Department of Justice

Executive Office for United States Attorneys

 

 

Suite 7.800, 3CON Building (202) 252-5300

 
   
    

 

 

175 N Street, NE FAX (202) 252-5301

Washington, DC 20530

May 24, 2019
Mr. Lance Simon fe Hess . a
Assistant United States Attomey JUN = 3 2019
Middle District of Georgia
Post Office Box 1702 CLEBE, Uo. ATIVE coURE
Macon, Georgia 31202 CRODE Ses. EA EFE SS

eg Ra

Dear Mr. Simon: % ’ | GL NCt- 62 _-7- 7G)
You are hereby appointed as a Special Attorney to the United States Attorney

General pursuant to 28 U.S.C. § 515. Subject to the terms and conditions set forth below,

you are authorized to file informations and to conduct in the Middle District of Florida

any kind of legal proceedings, civil or criminal, including Grand Jury proceedings and

proceedings before United States Magistrates which United States Attorneys are

authorized to conduct.

This appointment is made subject to the following terms and conditions, with
which we ask that you express your concurrence by signing this letter and returning it to
me in the enclosed envelope:

1. This appointment is effective May 28, 2019, not to exceed
May 27, 2020 unless extended;

2. With regard to all matters handled by you as a Special Attorney, you will
report to and act under the direction of the United States Attorney General or
his delegee, the United States Attorney for the Middle District of Georgia;

3. During and after the term of your appointment, you will be subject to all laws,
regulations and policies applicable to employees. These include, but are not
limited to, the Standards of Ethical Conduct for Employees of the Executive
Branch, 5 C.F.R. § 2635 et seq., Federal conflict of interest statutes 18 U.S.C.
§§ 207, 208, and 209; laws restricting the disclosure of certain confidential
governmental information, 18 U.S.C. § 1905 and the Freedom of Information
and Privacy Acts, 5 U.S.C. § 552 and § 522a; and political activity restrictions,
5 U.S.C. § 7321 et seq.;
 

CaSe 8:19-mc-00063-MSS-TGW Document1 Filed 06/03/19 Page 2 of 3 PagelD 2

 

°

~”

4. You will serve without compensation other than that which you now receive as
an employee of the Department of Justice; and

5. Your appointment may be terminated at any time without cause or notice.

Please execute the enclosed Appointment Affidavit which contains the oaths of office
and return it to Nicole West, SAUSA Program Assistant, Operations Division within fourteen
(14) days. This appointment is effective upon the execution of the required oath of office.

You must file a copy of this letter with the Clerk of the District Court to evidence this
appointment.

Sincerely,

Valarie D. Mulcahy
Assistant Director

Human Resources Staff
Operations Division

Enclosure

The foregoing terms and conditions
are hereby agreed to and accepted:

 

rer Tt
ance Simon
Case 8:19-mc-00063-MSS-TGW Document1 Filed 06/03/19 Page 3 of 3 PagelD 3

e
»

APPOINTMENT AFFIDAVITS

 

 

 

Special Attomey 05/28/2019
(Position to which Appointed) (Date Appointed)
U.S. Department of Justice Office of Attorney General Middle District of Florida
(Department or Agency) (Bureau or Division) (Place of Employment)
I, Lance Simon , do solemnly swear (or affirm) that—
A. OATH OF OFFICE

| will support and defend the Constitution of the United States against all enemies, foreign and domestic;
that | will bear true faith and allegiance to the same; that | take this obligation freely, without any mental
reservation or purpose of evasion; and that | will well and faithfully discharge the duties of the office on which
| am about to enter. So help me God.

B. AFFIDAVIT AS TO STRIKING AGAINST THE FEDERAL GOVERNMENT

| am not participating in any strike against the Government of the United States or any agency thereof,
and | will not so participate while an employee of the Government of the United States or any agency
thereof.

C. AFFIDAVIT AS TO THE PURCHASE AND SALE OF OFFICE

| have not, nor has anyone acting in my behalf, given, transferred, promised or paid any consideration
for or in expectation or hope of receiving assistance in securing this appointment.

ZO (_(Signabwe’6t Appointee)

 

 

 

 

 

Subscribed and sworn (or affirmed) before me this 28thday of May , 2019
Georgia
(State) ; iA
(Signaturépr Officer)
| Werk, Ladle
Frission should be shown) _) (tte)

 

Standard Form 61
U.S. Office of Personnel Management Revised August 2002

The Guide to Processing Personnel Actions NSN 7540-00-634-4015 Previous editions not usable
